DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/14/22 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 8, 10-12, 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 2017/0140224 A1) in view of Hinton (US 2015/0223684 A1).
Regarding claim 1, Wilson discloses a compact eye-tracking camera assembly for a computing device having a display (see 1 in fig. 1), the eye-tracking camera assembly including: an infrared image sensor (see 12 in fig. 1; e.g. see ¶ [0046]); a lens component (see 11 in fig. 1; see 11a-11b in fig. 5); and a mirror component (see 13 in fig. 1; see 13a-13b in fig. 5); wherein: the infrared image sensor, component, and mirror component are substantially colinear along a principal axis (see 12, 13 and 15 dash lines in fig. 1), and are incorporated into the display (see all are in 1 in fig. 1); and the mirror component is oriented at a compound angle (see θ in fig. 1 and α in fig. 5) configured to redirect incident IR light along the principal axis (see dash arrow line in figs. 1 and 5), the compound angle characterized by a first angle of approximately 45 degrees relative to a first axis (e.g. see ¶ [0046]), and a second angle approximately a degrees relative to a second axis that is orthogonal to the first axis (e.g. see α in fig 5), the first and second axes being substantially parallel to a plane defined by the display (see X and Y axis parallel to front face of 1 in fig. 5).
Although Wilson discloses the second angle, it is noted that Wilson does not provide the particular wherein the second angle is approximately 15 to 22 degrees.
However, Wilson discloses that smaller angles are better (see ¶ [0047], [0065]). Given the teaching, it would be obvious to one of ordinary skill in the art at the time the invention was filed to exploit the different angle degrees such as approximately 15 to 22 degrees to obtain the same predictable result of redirecting optical path with smaller wasted space.
Furthermore, although Wilson discloses the camera assembly, it is noted that Wilson does not disclose wherein the camera assembly is remote from and not fixed in relation to the face of a user.

Therefore, taking the combined teachings of Hinton and Wilson as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was made to exploit the different display types that involve eye tracking system to achieve the same predictable result of tracking eyes movement for the benefit of rendering an optimal viewing experience.


Regarding claims 3, 10 and 17, Wilson further discloses including a front panel that is substantially transparent to IR light and at least partially opaque to visible light (see 15 in fig. 5).

Regarding claims 4, 11 and 18, the references further discloses including a lens barrel configured to support the lens component (see Hsu 102 in fig. 1).

Regarding claims 5 and 12, the references further discloses wherein the lens component is supported by a structure (see Hsu 102in fig. 1) having a first dimension (see Hsu 113 in fig. 1) that is less than or equal to the diameter of the lens component (see Hsu 104 in fig. 1).

Regarding claim 8, the claim(s) recite analogous limitations to claim 1, and is/are therefore rejected on the same premise.
Furthermore, Wilson discloses an enclosure (see 1 in fig. 1); a display (see 14 in fig. 1) coupled to enclosure.

Regarding claim 15, the claim(s) recite analogous limitations to claim 8, and is/are therefore rejected on the same premise.

Claims 6-7, 13-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson and Hinton in view of Chang et al. (US 2020/0099835 A1).

Regarding claims 6-7, 13-14 and 19-20, the references do not disclose wherein the total track length of the image sensor relative to the lens component is approximately 50% greater than the characteristic width of the lens component; wherein the lens component has a diameter of approximately 10 mm, and the total track length is approximately 15 mm.
However, Chang discloses a compact camera module setup wherein the total track length of the image sensor relative to the lens component is adjustable to be greater than the characteristic width of the lens component (see 240 in figs. 3-5).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Chang teachings of lens barrel adjustment into the references compact camera setup for the benefit of meeting higher photographic requirements or video-recording devices need to have more lenses and still have a fine imaging quality. Incorporating such track length modification would result on a setup scenario wherein the total track length of the image sensor relative to the lens component is approximately 50% greater than the characteristic width of the lens component; and wherein in instant where the lens component has a diameter of approximately 10 mm, then the total track length is approximately 15 mm.

Response to Arguments
Applicant's arguments with respect to claims 1, 3-8, 10-15 and 17-20 have been considered but are moot in view of the new ground(s) of rejection. 

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Hsu et al. (US 10,373,992 B1), discloses compact camera module.
2.	Coffin (US 2019/0204585 A1), discloses mirror alignment of light source at object.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702. The examiner can normally be reached M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485